Citation Nr: 0004120	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-10 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  

3.  Entitlement to service-connected VA burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appellant was afforded a personal hearing before the 
undersigned Member of the Board via videoconference in June 
1999.  At that hearing, the appellant submitted substantial 
medical and other evidence pertinent to her claims on appeal.  
Given that a signed waiver of RO consideration of the new 
evidence was submitted with this material, referral of this 
evidence to the RO for issuance of a supplemental statement 
of the case is not required.  See 38 C.F.R. § 20.1304(c) 
(1999).

In a VA Form 9 submitted in March 1998, the appellant 
expressed disagreement with what she identified as a denial 
of accrued benefits.  The record reflects that in its July 
1997 rating decision, the RO deferred consideration of the 
accrued benefits claim.  In May 1998, the RO informed the 
appellant that her March 1998 VA Form 9 was not accepted as a 
notice of disagreement with respect to the accrued benefits 
issue since the RO had not decided this issue until after the 
notice of disagreement was received.  She was told that she 
would be informed in a separate letter of the disposition of 
her accrued benefits claim.

In a May 1998 rating decision, the appellant's claim for 
accrued benefits was denied.  She was informed of this 
decision and of her appellate rights in June 1998.  No 
subsequent written communication addressing this issue has 
been received from the appellant or her representative.  
Therefore, the Board has concluded that the appellant is not 
currently seeking appellate review with respect to this 
issue.

The Board further notes that the issue of entitlement to non 
service-connected burial benefits is raised by the 
appellant's statements and the evidence of record.  This 
issue has not been adjudicated by the RO.  Therefore, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The claims for service connection for the cause of the 
veteran's death is not plausible, service-connected burial 
benefits and basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code are not plausible.

2.  No complex or controversial medical question has been 
presented in this appeal.  





CONCLUSIONS OF LAW

1.  The appellant's claims for service connection for the 
cause of the veteran's death, service-connected burial 
benefits and basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(d) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  

Service incurrence of a malignant tumor may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within one year after a veteran's discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability. 
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991); 38 C.F.R. § 21.3021 (1999).

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of well-grounded claims, 
that is, whether she has presented  claims that are plausible 
and meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

If the claimant has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist in 
the development of the claim.  See Epps, supra; Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995).  

At her June 1999 videoconference hearing before the 
undersigned Member of the Board, the appellant testified that 
the veteran suffered from multiple disabilities prior to his 
death, including colon cancer, venereal disease, 
coccidioidomycosis (San Joaquin Valley Fever), skin cancer, 
exposure to toxic chemicals (including Agent Orange), heart 
disease, and rheumatoid arthritis.  She testified that it was 
her belief that these disabilities were directly related to 
the veteran's military service.  She also testified that the 
veteran had been a prisoner of war during his military 
service in the Korean War and that he suffered combat 
injuries.  The appellant also testified that the veteran had 
a tumor removed from his neck region during service and that 
this tumor was etiologically related to the veteran's 
terminal disease process: colon cancer.

The veteran's death certificate states that he died on 
January [redacted], 1997, and that the immediate cause of his 
death was aspiration pneumonia due to or as a consequence of 
colon cancer.  No other condition was certified as causing or 
contributing to the veteran's death.  

The terminal hospitalization records from the Jackson County 
Hospital state that the veteran was admitted to the hospital 
with a history of bloody diarrhea and that subsequent workup 
revealed a colon malignancy.  The terminal report states that 
the veteran had a cardiopulmonary arrest and most likely 
aspirated.  He was then on a respirator for a period and 
nonresponsive.  His condition continued to deteriorate and 
the family eventually agreed to allow the veteran to expire.  

At the time of the veteran's death, service connection was in 
effect for no disability.  

The certificate of death and terminal hospital records are 
the only medical evidence of record addressing the cause of 
the veteran's death.  They establish that the veteran's death 
was due to the effects of colon cancer.  

Service medical records are negative for evidence of colon 
cancer, and there is no post-service medical evidence of 
record suggesting that the fatal cancer was manifested in 
service or until decades thereafter.

With respect to the appellant's assertions that the veteran 
had been a prisoner of war and participated in combat, the 
Board has reviewed the entire record and found no official 
evidence that the veteran was ever a prisoner of war or 
combat participant. Similarly, the record is devoid of 
evidence that the veteran was exposed to Agent Orange.  In 
any event, there is no medical evidence of record suggesting 
that the veteran's colon cancer was etiologically related to 
the alleged combat service, prisoner of war service, or Agent 
Orange exposure in service; and colon cancer is not subject 
to presumptive service connection on the basis of Agent 
Orange exposure or status as a former prisoner of war.  See 
38 C.F.R. § 3.309 (1999).  

The Board further notes that there is no medical evidence of 
record suggesting that the colon cancer was etiologically 
related to a tumor present during service or that it was 
otherwise etiologically related to service.  

The evidence of a nexus between the veteran's military 
service and the cause of his death is limited to the 
appellant's own statements.  As a lay person, she is not 
qualified to render a medical diagnosis or an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the appellant's claim for service connection 
for the cause of the veteran's death is not well grounded.

The appellant's claims for service-connected burial benefits 
and for basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code were premised upon establishing that the 
veteran's death was service-connected.  Therefore, the Board 
must also conclude that these claims are not well grounded. 

The Board has considered the representative's request that an 
opinion be obtained from an independent medical expert; 
however, no complex or controversial medical question has 
been presented in this appeal.  Therefore, there is no need 
for the requested opinion.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.  

Entitlement to service-connected burial benefits is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

